            Case 1:20-cv-05161-PAE Document 2 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
LABEL HEALTH, LLC,                                                      :
                                                                        :   20 Civ. 5161 (PAE)
                                              Plaintiff,                :
                                                                        :         ORDER
                            -v-                                         :
                                                                        :
UNITED AMERICAN SUPPLY, LLC, DAVID                                      :
UNDERWOOD, ARLETTA TAYLOR, and                                          :
AL TAYLOR,                                                              :
                                                                        :
                                              Defendant.                :
                                                                        :
----------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        On July 6, 2020, plaintiff filed the complaint in this case, asserting diversity of

citizenship of the parties as the sole basis for federal jurisdiction. Dkt. 1. On review, it appears

to the Court that plaintiff and one defendant each are a limited liability company (“LLC”).

“[W]hen the citizenship of an LLC or LP is in question, a district court may not proceed to the

merits without first determining whether it has subject-matter jurisdiction.” Platinum-Montaur

Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d 613, 619 (2d Cir. 2019); see also

Curley v. Brignoli, Curley & Roberts Assocs., 915 F.2d 81, 83 (2d Cir. 1990) (“[S]ubject matter

jurisdiction is an unwaivable sine qua non for the exercise of federal judicial power.”). The

citizenship of an LLC is the citizenship of each of its constituent members. See Handelsman v.

Bedford Village Assoc. Ltd. P’ship, 213 F.3d 48, 51–52 (2d Cir. 2000) (citing Carden v. Arkoma

Assocs., 494 U.S. 185, 195–96 (1990); Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir.

1998)); see also DigitAlb, Sh.a v. Setplex, LLC, 284 F. Supp. 3d 547, 560 (S.D.N.Y. 2018)




                                                         1
           Case 1:20-cv-05161-PAE Document 2 Filed 07/07/20 Page 2 of 2



(“[T]his Court cannot determine the citizenship of [defendant LLC] because the Complaint does

not set forth the citizenship of [its] members.”).

       Accordingly, to ensure that there is a basis for diversity jurisdiction, the Court directs

counsel to amend the complaint or to file a letter that lists the citizenship of each of plaintiff’s

and the LLC defendant’s members, by July 24, 2020.



       SO ORDERED.


                                                                PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: July 7, 2020
       New York, New York




                                                     2
